Exhibit 10.1

 

AMERICREDIT CORP.

STOCK APPRECIATION RIGHT AGREEMENT

 

                                                                         March
[            ], 2005

 

To:    [                        ] “Employee”

 

AmeriCredit Corp. (the “Company”) hereby grants you,
                                 (the “Participant”), a stand-alone stock
appreciation right (“SAR”) under the Company’s Amended and Restated 2000 Limited
Omnibus and Incentive Plan for AmeriCredit Corp. (the “Plan”), in order to
encourage you to continue to contribute to the Company’s growth and success. The
SAR consists of the right to receive shares of common stock of the Company,
$0.01 par value per share (the “Common Stock”), in an amount whose Fair Market
Value (as defined in the Plan) is equal, with respect to the number of shares
specified below (the “Shares”), to the excess of (i) the Fair Market Value of
Common Stock on the date or dates upon which the Participant converts this SAR
or any portion thereof to Common Stock (the “Conversion Date(s)”), over (ii) the
Conversion Price.

 

The SAR has been issued to the Participant hereunder as a separate incentive in
connection with your service to the Company and not in lieu of any salary or
other compensation for your services.

 

The date of this Agreement is                                  (the “Grant
Date”). The latest date the SAR granted hereunder will expire is the five (5)
year anniversary of the Grant Date (the “Expiration Date”). However, as provided
in Appendix A (attached hereto), the SAR may expire earlier than the Expiration
Date. Subject to the provisions of Appendix A, the Plan and any applicable
employment agreement, the principal features of the SAR are as follows:

 

Number of Shares

covered by SAR: [    ]

--------------------------------------------------------------------------------

  

Conversion Price per Share

(closing price on Grant Date):

--------------------------------------------------------------------------------

 

[$                 ]

 

Scheduled Vesting Dates:

   % of SAR Award Vesting:    

June 30, 2005*

March 8, 2007*

March 8, 2008*

   25%
25%
50%    

--------------------------------------------------------------------------------

* The first day thereafter (not to exceed 30 days thereafter) that the Company
is not in a blackout.



--------------------------------------------------------------------------------

Event Triggering Termination of SAR:   Maximum Time to Convert SAR into Common
Stock After Triggering Event:** Termination of Employment for Cause   No
conversion available Termination of Employment without Cause or Resignation
other than Disability   Expiration Date or 1 year from date of termination,
whichever is sooner, as to vested portion; Unvested portion cannot be converted
Termination of Employment due to Disability or death   Expiration Date Death
within 3 months after Termination of Employment without Cause   Expiration Date
or 1 year from date of death, whichever is sooner, as to vested portion;
Unvested portion cannot be converted

--------------------------------------------------------------------------------

** However, in no event may this SAR be converted into Common Stock after the
Expiration Date.

 

Your signature below indicates your agreement and understanding that this SAR is
subject to all of the terms and conditions contained in Appendix A and the Plan.
For example, important additional information on vesting and termination of this
SAR is contained in Paragraphs 4, 5 and 6 of Appendix A. ACCORDINGLY, PLEASE BE
SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS ADDITIONAL SPECIFIC TERMS AND
CONDITIONS OF THIS SAR.

 

AMERICREDIT CORP. 801 Cherry St., Suite 3900 Fort Worth, Texas 76102 By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Agreed to and accepted as of the date first set forth above (Please sign on the
line below and print name in the space provided):

 

 

--------------------------------------------------------------------------------

    (signature) Name:  

 

--------------------------------------------------------------------------------

    (print name)

 

 



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHT

 

1. Grant of SAR. The Company hereby grants to the Participant under the Plan, as
a separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his or her services, a SAR subject to the
terms and conditions set forth in this Agreement and the Plan, with respect to
all or any part of an aggregate of                      Shares.

 

2. Conversion Price. The conversion price per share for this SAR (the
“Conversion Price”) shall be                     .

 

3. Number of Shares. The number of Shares specified in Paragraph 1 above, and/or
the Conversion Price specified in Paragraph 2 above, are subject to adjustment
by the Committee (subject to any required stockholder approval) in the event of
any increase or decrease in the number of issued shares of Common Stock
resulting from a subdivision or consolidation of Common Stock or the payment of
a stock dividend on Common Stock, or any other increase or decrease in the
number of shares of Common Stock effected without receipt or payment of
consideration by the Company, or change in the capitalization of the Company.

 

4. Vesting Schedule. Subject to earlier termination as described in Paragraph 6
below, the SAR granted under this Agreement is scheduled to vest as to the
number of Shares and on the dates shown on the first page of this Agreement.
Notwithstanding the foregoing, this SAR will vest immediately as to one hundred
percent (100%) of the Shares upon the occurrence of a Change of Control. The
Committee in its discretion will determine whether the SAR will vest immediately
in the event of other transactions including, without limitation, a liquidation
or dissolution of the Company; provided that this SAR or any substituted option
in no case will be convertible into Common Stock, or exercisable if a
substituted option, after the Expiration Date.

 

5. Substitution of SAR. The Committee shall have the authority to substitute,
without receiving Participant’s permission, options to purchase Common Stock for
this SAR in the event that the Committee determines, in its sole discretion,
that such substitution is necessary or desirable based on legal and/or
accounting requirements applicable to the Company or the Participant; provided
that, (i) the vesting and expiration terms of any such substituted option shall
be the same as set forth above, (ii) the exercise price of any such substituted
option shall be equal to the Conversion Price, and (iii) the exercisability and
transferability terms of any such substituted option, shall be as set forth in
the Plan and in compliance with applicable law; provided further that, the
Committee also shall have the ability to revert, without receiving Participant’s
permission, any unvested substituted option to purchase Common Stock back to an
equivalent SAR, in the event that the Committee determines, in its sole
discretion, that such reversion is necessary or desirable based on legal and/or
accounting requirements applicable to the Company or the Participant.



--------------------------------------------------------------------------------

6. Termination of SAR. This SAR shall terminate as follows:

 

  (a) In the event of Participant’s termination of employment with the Company
(or, in each case described in this Paragraph 6, a Subsidiary of the Company)
for Cause, this SAR will expire and be cancelled upon such termination.

 

  (b) In the event of Participant’s termination of employment without Cause, or
in the event Participant resigns his or her employment for a reason other than
Disability, this SAR will remain convertible into Common Stock to the extent
vested as of the date of termination until the expiration of one (1) year after
such termination or, if sooner, the Expiration Date; to the extent not vested as
of the date of termination, this SAR will expire at the close of business on the
date of termination.

 

  (c) In the event Participant is at least 65 years of age or older and
terminates his or her employment by reason of retirement, this SAR will remain
convertible into Common Stock to the extent vested as of the date of retirement
until the Expiration Date; to the extent not vested as of the date of
retirement, this SAR will expire at the close of business on the date of
retirement.

 

  (d) In the event of Participant’s termination of employment on account of
Disability or death of the Participant, this SAR will remain convertible into
Common Stock with respect to all Shares, whether or not vested as to such Shares
as of the date of termination, until the Expiration Date.

 

  (e) Notwithstanding anything to the contrary in this Section 6 or in this
Agreement, if a Participant violates a non-compete provision in any agreement
between the Company and the Participant, then such non-compete violation shall
cause the immediate cancellation and termination of this SAR.

 

7. Persons Eligible to Convert SAR. This SAR shall be convertible into Common
Stock during the Participant’s lifetime by the Participant or by a transferee to
whom the SAR or the right to convert the SAR into Common Stock has been
transferred pursuant to Paragraph 8 or Paragraph 13 below.

 

8. Death of Participant. The Committee, in its discretion, may permit the
Participant to designate a beneficiary or beneficiaries to whom any vested but
unconverted portion of this SAR shall be transferred. In the absence of such
designation, such vested but unconverted portion will be transferred to the
Participant’s estate. No such transfer of the SAR, or the right to convert the
SAR or any portion thereof into Common Stock, will be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and with a copy of the will and/or such evidence as the Committee deems
necessary to establish the validity of such transfer or right to convert, and an
agreement by the transferee, administrator, or executor (as applicable) to
comply with all the terms of this Agreement that are or would have been
applicable to the Participant and to be bound by the acknowledgements made by
the Participant in connection with this grant.



--------------------------------------------------------------------------------

9. Conversion of SAR. This SAR may be converted into Common Stock by the person
then entitled to do so as to any vested portion by giving written notice of
conversion to the attention of the Company’s General Counsel, specifying the
number of full Shares with respect to which the SAR is being converted and the
effective date of the proposed conversion. No partial conversion of this SAR may
be for less than ten (10) Shares or multiples thereof. As a condition to this
award, you are required to pay an amount equal to the “par value” of the SAR
converted into Common Stock, or $0.01 per share. Your payment should be made by
check payable to “AmeriCredit Corp.” and delivered to the Company’s Controller
on or before the conversion of any SAR into Common Stock.

 

10. No Rights of Shareholder. Neither the Participant (nor any beneficiary or
transferee) shall be or have any of the rights or privileges of a shareholder of
the Company in respect of any of the shares of Common Stock issuable pursuant to
the conversion of this SAR, unless and until the date of the issuance of a stock
certificate with respect to such shares of Common Stock. Except as expressly
provided in Paragraph 3 above or in Section 9 of the Plan, no adjustment to this
SAR shall be made for dividends or other rights for which the record date occurs
prior to the date such certificates representing such shares of Common Stock are
issued.

 

11. No Effect on Employment. Subject to any written, express employment contract
with the Participant, nothing in this Agreement or the Plan shall confer upon
the Participant any right to continue to be employed by the Company or any
Subsidiary of the Company, or shall interfere with or restrict in any way the
rights of the Company or any Subsidiary of the Company, which are hereby
expressly reserved, to terminate the employment of Participant at any time for
any lawful reason whatsoever or for no reason, with or without Cause and with or
without notice.

 

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Legal
Department, 801 Cherry Street, Suite 3900, Fort Worth, Texas, 76102, Attention:
General Counsel, at, or at such other address as the Company may hereafter
designate in writing.

 

13. Transferability. Except as provided in Paragraph 8, above, this SAR may be
transferred solely as provided in Section 16 of the Plan.

 

14. Other Benefits. Except as provided below, nothing contained in this
Agreement shall affect the Participant’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other Participant welfare plan or program of the Company
or any Subsidiary of the Company.

 

15. Maximum Term of SAR. Notwithstanding any other provision of this Agreement,
this SAR is not convertible into Common Stock after the Expiration Date.



--------------------------------------------------------------------------------

16. Binding Agreement. Subject to the limitation on the transferability of this
SAR contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

17. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Unless otherwise specified, capitalized terms and phrases used and
not defined in this Agreement shall have the meaning set forth in the Plan.

 

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to its
principles of conflicts of law.

 

19. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

 

20. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

 

21. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company and the
Participant.